DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  MULTICAST OR GROUPCAST TRANSMISSION, IN PARTICULAR FOR BEAMFORMED OR NON-BEAMFORMED TRANSMISSION IN COMMUNICATION SYSTEMS.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3079382.
Regarding claim 1, EP3079382 discloses, 
“A base station (Fig. 1; eNB 16), the base station comprising: a processor (a processor is an inherent feature for base station) configured to determine or at least two user equipments (UEs) (Configuration of all mobile devices (UE-A and UE-B) for the inventive procedure, Para. [0044] and these UEs may have been configured to form a D2D-Cluster, Para. [0069]); and a transceiver (a transceiver is an inherent feature for base station) configured to transmit a signal to at least one of the UEs in the transmission group (i.e., configuration message in figures 2, 4, 8 and 13), wherein the signal comprises information about a feedback to be received from at least one of the UEs in the transmission group (The solid arrow "configuration message" 32……in the context of the present invention "configuration" may comprise three aspects: Appointment/Selection of a D2D-Cluster Representative (role negotiation). Configuration/Selection of consolidation algorithms (filtering, pre-processing, etc.) for feedback regarding multicast reception and/or measurements. Configuration of a D2D-Cluster internal "re-transmission" function for multicast data based on a feedback indication mechanism, Paras. [0045]-[0046]), wherein the feedback comprises information about the UEs in the transmission group (i.e., common measurement reports, Para. [0072]-[0073]).”
 	Regarding claim 2, EP3079382 discloses,
 	“wherein the processor is configured to: configure the transmission group with respect to sidelink feedback for transmission from non-lead UEs of the transmission group to a lead UE of the transmission group (the D2D-Cluster Representative (UE-A) may be configured to pre-process (e.g., consolidate or filter) the feedback information received over the PC5 interface from at least one further mobile device, as shown in the Figures 6 and 7 and Paras. [0051]-0052]), wherein the at (UE-Bs, in Figures 6 and 7) and the lead UE (UE-A, which is acting as D2D Cluster representative, Figures 6 and 7).”
 	Regarding claim 3, EP3079382 discloses, 
 	“wherein the processor is configured to configure the transmission group based on information provided by at least one of the UEs of the transmission group (The invention enables transmission of measurement reports in the context of
MDT), feedback on multicast reception (for instance in the context of SC-PTM), other c-plane type messages, for instance messages needed for efficient radio resources utilization and network management purposes, over the PC5 interface thereby mitigating the deficiencies experienced by UEs that are lacking the required uplink resources or that are residing in RRC_IDLE or that are temporarily out of network coverage, Para. [0022])”
Regarding claim 4, EP3079382 discloses, 
  	“wherein the processor is configured to select a lead UE of the transmission group or receive information about the lead UE from at least one of the UEs in the transmission group, and wherein the at least to UEs comprise the lead UE (Appointment/Selection of a D2D-Cluster Representative (role negotiation). Configuration/Selection of consolidation algorithms (filtering, pre-processing ,
etc.) for feedback regarding multicast reception and/or measurements. Configuration of a D2D-Cluster internal "re-transmission" function for multicast data based on a feedback indication mechanism, Para. [0046]).”
 	Regarding claim 5, EP3079382 discloses,
(Appointment/Selection of a D2D-Cluster Representative (role negotiation). Configuration/Selection of consolidation algorithms (filtering, pre-processing, etc.) for feedback regarding multicast reception and/or measurements. Configuration of a D2D-Cluster internal "re-transmission" function for multicast data based on a feedback indication mechanism, Para. [0046]).”
 Regarding claim 7, EP3079382 discloses, 
“wherein the processor is configured to configure the transmission group based on at least one of the following options: channel conditions between at least two of the UEs of the transmission group or based on channel conditions from the base station to at least one of the UEs of the transmission group; or an ability of at least two of the UEs to communicate with each other (the D2D-Cluster Representative (UE-A) may be configured to pre-process (e.g., consolidate or filter) the feedback information received over the PC5 interface from at least one further mobile device, as shown in the Figures 6 and 7 and Paras. [0051]-0052]).”
 	Regarding claim 9, EP3079382 discloses,
 	“wherein the processor is configured to configure the lead UE, of the UEs, of the transmission group for aggregated group feedback or for non-aggregated group feedback  (the D2D-Cluster Representative (UE-A) may be configured to pre-process (e.g., consolidate or filter) the feedback information received over the PC5 interface from at least one further mobile device, as shown in the Figures 6 and 7 and Paras. [0051]-0052]).”
Regarding claim 15, EP3079382 discloses, 
	A user equipment (UE), the user equipment (UE-A) comprising: a memory configured to store computer-executable instructions (memory is an inherent feature for user equipment) and a processor configured to execute the instructions (processor is an inherent feature for user equipment), wherein when the instructions are executed by the processor the UE is configured to: receive a signal from a base station (i.e., configuration message in figures 2, 4, 8 and 13), wherein the signal comprises information about a feedback to be reported to the base station from at least one of the UE or another UE (The solid arrow "configuration message" 32……in the context of the present invention "configuration" may comprise three aspects: Appointment/Selection of a O2O-Cluster Representative (role negotiation). Configuration/Selection of consolidation algorithms (filtering, pre-processing, etc.) for feedback regarding multicast reception and/or measurements. Configuration of a D2D-Cluster internal "re-transmission" function for multicast data based on a feedback indication mechanism, Paras. [0045]-[0046]) in a transmission group configured by the base station, wherein the transmission group comprises at least two UEs comprising the another UE (Configuration of all mobile devices (UE-A and UE-B) for the inventive procedure, Para. [0044] and these UEs may have been configured to form a D2D-Cluster, Para. [0069]).
 	Regarding claim 16, EP3079382 discloses, 
(The solid arrow "configuration message" 32……in the context of the present invention "configuration" may comprise three aspects: Appointment/Selection of a D2D-Cluster Representative (role negotiation), Para. [0045]-[0046]).
 	Regarding claim 17, EP3079382 discloses,
 	“wherein the signal comprises information about a sidelink feedback for transmission to be sent to the base station from non-lead UEs of the transmission group to a lead UE of the transmission group (the D2D-Cluster Representative (UE-A) may be configured to pre-process (e.g., consolidate or filter) the feedback information received over the PC5 interface from at least one further mobile device, as shown in the Figures 6 and 7 and Paras. [0051]-0052]), wherein the at least two UEs comprise the non-lead UEs (UE-Bs, in Figures 6 and 7) and the lead UE (UE-A, which is acting as D2D Cluster representative, Figures 6 and 7).”
 	Regarding claim 18, EP3079382 discloses,
	“wherein when the instructions are executed by the processor the UE is further configured to: transmit information about the lead UE of the transmission group to the base station (Appointmen/Selection of a D2D-Cluster Representative (role negotiation). Configuration/Selection of consolidation algorithms (filtering, pre-processing, etc.) for feedback regarding multicast reception and/or measurements, Para. [0046]).”
	Regarding claim 19, EP3079382 discloses, 
(the D2D-Cluster Representative (UE-A) may be configured to pre-process (e.g., consolidate or filter) the feedback information received over the PC5 interface from at least one further mobile device, as shown in the Figures 6 and 7 and Paras. [0051]-0052]).”
	Regarding claim 20, EP3079382 discloses,
 	“wherein when the instructions are executed by the processor, the UE is configured to report the feedback to the base station based on aggregated group feedback or based on non-aggregated group feedback (the D2D-Cluster Representative (UE-A) may be configured to pre-process (e.g., consolidate or filter) the feedback information received over the PC5 interface from at least one further mobile device, as shown in the Figures 6 and 7 and Paras. [0051]-0052]).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over EP3079382, and further in view of Kim et al. (US 20180183505, hereinafter “Kim”).
Regarding claim 6, EP3079382 discloses everything claimed as applied above (see claim 1). However EP3079382 does not explicitly disclose, “wherein the processor is configured to form a common beam covering the UEs of the transmission group or separate beams for at least two of the UEs in the transmission group.”
In a similar field of endeavor, Kim discloses, “wherein the processor is configured to form a common beam covering the UEs of the transmission group or separate beams for at least two of the UEs in the transmission group (the eNB 1410 may group the vehicles 1420-1, 1420-2, and 1430-3 based on a first type beam direction. In this case, referring to FIG. 14, a first type beam may be a broad beam. That is, the eNB 1410 may group vehicles (or UEs, hereinafter, only vehicles will be used) belonging to similar broad beam directions for directions of broad beams, Paras. [0158]-[0165]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify EP3079382 by specifically providing wherein the processor is configured to form a common beam covering the UEs of the transmission group or separate beams for at least two of the UEs in the (Para. [0007]).
Regarding claim 10, EP3079382 discloses everything claimed as applied above (see claim 1). However EP3079382 does not explicitly disclose, , “wherein the transmission group information of the feedback comprises at least one of the following: channel state information (CSI), channel quality indicator (CQI), reference signal received power (RSRP), reference signal received quality (RSRQ), beam index, CSI reference signal resource index, CRI, synchronization signal/physical broadcast channel block (SSB), index, precoding matrix identifier (PMI), rank identifier (RI), or vehicle to everything (V2X) specific information comprising: speed, direction, size of group, UE positions or inter-vehicle distances”.
In a similar field of endeavor, “wherein the transmission group information of the feedback comprises at least one of the following: channel state information (CSI), channel quality indicator (CQI), reference signal received power (RSRP), reference signal received quality (RSRQ), beam index, CSI reference signal resource index, CRI, synchronization signal/physical broadcast channel block (SSB), index, precoding matrix identifier (PMI), rank identifier (RI), or vehicle to everything (V2X) specific information comprising: speed, direction, size of group, UE positions or inter-vehicle distances (the implicit CSI report information may include a precoding matrix index (PMI), a channel quality indicator (CQI), rank information (RI), etc. In addition, the explicit CSI report information may include channel coefficient quantization & quantization index feedback, MIMO matrix or vector quantization & quantization index feedback, channel covariance matrix feedback, Eigen matrix feedback (transmission of Eigen vectors and/or Eigen values of channel matrix), etc. At this time, the implicit CSI reporting scheme can reduce signal overhead as compared to the explicit CSI reporting scheme, since only necessary information is extracted and fed back, Paras. [0129]-[0131])”.
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify EP3079382 by specifically providing wherein the transmission group information of the feedback comprises at least one of the following: channel state information (CSI), channel quality indicator (CQI), reference signal received power (RSRP), reference signal received quality (RSRQ), beam index, CSI reference signal resource index, CRI, synchronization signal/physical broadcast channel block (SSB), index, precoding matrix identifier (PMI), rank identifier (RI), or vehicle to everything (V2X) specific information comprising: speed, direction, size of group, UE positions or inter-vehicle distances, as taught by Kim for the purpose of efficiently performing vehicular communication in consideration of the appearance and mobility of a vehicle and interference with another vehicle in a vehicular communication system (Para. [0007]).
Regarding claim 11, EP3079382 discloses everything claimed as applied above (see claim 1). However EP3079382 does not explicitly disclose, “wherein the processor is configured to determine a block error rate (BLER), or a packet reception ratio (PRR), for the transmission group”.
In a similar field of endeavor, “wherein the processor is configured to determine a block error rate (BLER), or a packet reception ratio (PRR), for the transmission group (MIMO technology does not depend on a single antenna path in order to receive a whole message. Instead, MIMO technology completes data by combining data fragments received via multiple antennas. The use of MIMO technology can increase data transmission rate within a cell area of a specific size or extend system coverage at a specific data transmission rate. MIMO technology can be widely used in mobile communication terminals and relay nodes. MIMO technology can overcome a limited transmission capacity encountered with the conventional single-antenna technology in mobile communication, Paras, [0077]-[0081])”.
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify EP3079382 by specifically providing wherein the processor is configured to determine a block error rate (BLER), or a packet reception ratio (PRR), for the transmission group, as taught by Kim for the purpose of efficiently performing vehicular communication in consideration of the appearance and mobility of a vehicle and interference with another vehicle in a vehicular communication system (Para. [0007]).
Regarding claim 12, the combination of EP3079382 and Kim discloses everything claimed as applied above (see claim 11), further Kim discloses, “wherein the processor is configured to provide a group BLER over all of the UEs of the transmission group that satisfies an overall target BLER or UE-specific target BLERs (MIMO technology does not depend on a single antenna path in order to receive a whole message. Instead, MIMO technology completes data by combining data fragments received via multiple antennas. The use of MIMO technology can increase data transmission rate within a cell area of a specific size or extend system coverage at a specific data transmission rate. MIMO technology can be widely used in mobile communication terminals and relay nodes. MIMO technology can overcome a limited transmission capacity encountered with the conventional single-antenna technology in mobile communication, Paras, [0077]-[0081]).”

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over EP3079382, and further in view of Uchiyama et al. (US 20210099847, hereinafter “Uchiya”).
Regarding claim 8, EP3079382 discloses everything claimed as applied above (see claim 1). However EP3079382 does not explicitly disclose, “wherein the processor is configured to assign to the UEs of the transmission group: non-interfering resources for orthogonal transmission via a sidelink, overlapping resources for the non-orthogonal transmission via the sidelink, or resources providing multi-hop transmission via the sidelink.”
In a similar field of endeavor, Uchiya discloses, “wherein the processor is configured to assign to the UEs of the transmission group: non-interfering resources for orthogonal transmission via a sidelink, overlapping resources for the non-orthogonal transmission via the sidelink, or resources providing multi-hop transmission via the sidelink (The sidelink signal from transmission terminal 200A and the uplink signal from terminal device 200C have used resources which are orthogonal to each other in the frequency direction. However, in the base station 100, the radiation component of the sidelink signal from transmission terminal 200A overlaps the uplink signal from terminal device 200C, thereby generating IBE interference, Paras. [0162]-[0164]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify EP3079382 by specifically providing wherein the processor is configured to assign to the UEs of the transmission group: non-interfering resources for orthogonal transmission via a sidelink, overlapping resources for the non-orthogonal transmission via the sidelink, or resources providing multi-hop transmission via the sidelink, as taught by Uchiya for the purpose of providing an interference protection mechanism for communications using a transmit beam in a sidelink.

 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over EP3079382, and further in view of Lee  et al. (US 20200244319, hereinafter “Lee”).
	Regarding claim 13, EP3079382 discloses everything claimed as applied above (see claim 9). However EP3079382 does not explicitly disclose, “wherein the aggregated group feedback is based on: feeding back a weighted mean, a normal mean, a maximum, a minimum, or a median of a CQI, an RSRP, or an RSRQ of all of the UEs of the transmission group; feeding back a differential group CQI, RSRP, or RSRQ, which is based on a predefined or configured reference; an associated beam index, CRI index, or an SSB index for a reported CQI, RSRP, or RSRQ; or a CQI, RSRP, or RSRQ for which a predefined or configured relationship to a beam index, CRI index, or SSB index exists.”
“wherein the aggregated group feedback is based on: feeding back a weighted mean, a normal mean, a maximum, a minimum, or a median of a CQI, an RSRP, or an RSRQ of all of the UEs of the transmission group; feeding back a differential group CQI, RSRP, or RSRQ, which is based on a predefined or configured reference; an associated beam index, CRI index, or an SSB index for a reported CQI, RSRP, or RSRQ; or a CQI, RSRP, or RSRQ for which a predefined or configured relationship to a beam index, CRI index, or SSB index exists (a BS may allocate Group 1 to UEs having large mobility (or UEs having CQI feedback varying in comparison to previous feedback), allocate Group 2 to a UE having relatively small mobility, and allocate Group 3 to a UE having fixed mobility without variation. In case that mobility is large, this scheme may advantageously minimize a delay in operating additional feedback. [0104] A base station allocates a UE, which has a frequently-varying value of periodic or aperiodic feedback, to a higher group (e.g., a high resolution feedback group), which is agreed between a transmitting side and a receiving side in advance, Paras. [009]-[0103]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify EP3079382 by specifically wherein the aggregated group feedback is based on: feeding back a weighted mean, a normal mean, a maximum, a minimum, or a median of a CQI, an RSRP, or an RSRQ of all of the UEs of the transmission group; feeding back a differential group CQI, RSRP, or RSRQ, which is based on a predefined or configured reference; an associated beam index, CRI index, or an SSB index for a reported CQI, RSRP, or RSRQ; or a CQI, (Para. [0018]).

Allowable Subject Matter
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 14, the following is a statement of reasons for the indication of allowable subject matter:  the closest prior arts, EP3079382 and Lee, whether taken alone or combination, do not teach or suggest the following novel features: 	“wherein the non-aggregated group feedback is based on at least one of the following options: differential CQI, RSRP, or RSRQ based reporting for CQI, RSRP, or RSRQ of the other ones of the UEs of the transmission group; concatenating the CQI, RSRP, or RSRQ of the UEs of the transmission group according to a CRI index or beam index order or according to an order configured by signaling”, in combination of with the other limitations in claims 1, 9 and 13.

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
US 20200296796: The invention is relates to a communication device that includes a communication unit that transmits and receives wireless signals; and a control unit that controls transmission of data using a predetermined resource pool and reception of feedback from a transmission destination terminal of the data by the communication unit. 
	US 20200053524: The described technology is generally directed towards a multi-connectivity (three or more simultaneous communication links) framework in a wireless communication network, including aspects and components that support the operation of New Radio vehicle-to-everything (V2X) services. Aspects of the framework include initial access and V2X establishment, local manager selection, sidelink and cellular resource configuration, mobility and measurements (and reporting), group communication and vehicular platooning support, and V2X configuration and local manager association.
 	US 10362580: The invention is relates to monitoring, by a cluster head, at least one user group sharing physical channel resources. The at least one user group may include at least one D2D user equipment. The method may further include calculating a current share of the physical channel resources for the at least one user group based on pre-configured fair sharing rules, determining when a maximum fair share of the physical channel resources are allocated to one of the at least one user group, determining whether remaining physical resources are sufficient.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641